Denied; Opinion Filed September 23, 2019




                                                In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00302-CV

                               IN RE DAVID R. BARNES, Relator

                  Original Proceeding from the 302nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-11-11126

                              MEMORANDUM OPINION
                           Before Justices Bridges, Schenck, and Carlyle
                                    Opinion by Justice Carlyle
       Before the Court are relator’s March 11, 2019 petition for writ of mandamus and March

19, 2019 supplement to his petition. Relator requests we vacate or set aside the trial court’s

December 21, 2018 temporary orders reducing relator’s possession of his children. Alternatively,

relator states that if we decline to consider his petition, he seeks an order compelling the trial court

to provide him access to a transcript of the court’s in camera interview of the children, as well as,

copies of the Family Court Service’s interviews with the children, and emails provided to the

associate judge by the children’s counselor.

       To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition,

supplement, and the mandamus record, we conclude relator has not shown he is entitled to the

relief requested. We note that our resolution of this petition for writ of mandamus and relator’s
complaints do not require the transcript of the in camera interview or other documents relator

requests, nor is there a suggestion that these items are necessary for relator’s complaints or

argument.

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Cory L. Carlyle/
                                                     CORY L. CARLYLE
                                                     JUSTICE

190302F.P05




                                                  –2–